WELLS, Judge.
Defendants contend that the Commission erred in finding as a fact that Sorrell’s Farms and Ranches, Inc. was a corporation engaged in farming. Defendants argue that the evidence showed that while plaintiff had obtained a corporate charter for Sorrell’s Farms, there were no stockholders or directors and hence no cor*417poration by which defendant could have been employed at the time of his injury. Prior to the hearing, defendants stipulated that at the time of injury, the employment relationship existed between plaintiff and defendant employer. Such a stipulation is binding on defendants, see Little v. Food Service, 295 N.C. 527, 246 S.E. 2d 743 (1978); 2 Brandis, N. C. Evidence § 166 (2d rev. ed. 1982); and such a stipulation made it unnecessary for plaintiff to offer evidence of the validity or legal status of his corporate employer at the time of plaintiffs injury. The Deputy Commissioner’s findings on this issue, while interesting, were unnecessary to the conclusion that at the time of injury, the employment relationship existed. Stipulations of this type are a widely accepted and useful means of avoiding the kind of evidentiary demands reflected in this case and the legal hair-splitting now resorted to by defendants on this question. This assignment is overruled.
Defendants also contend that the Commission erred in failing to find and conclude that a partnership existed between plaintiff and his wife in the operation of McLamb’s Grocery, the store in which plaintiff was injured. This is but another way of challenging the employer-employee status of defendant employer and plaintiff, an issue we have resolved against defendants. This assignment is overruled.
Defendants also contend that the Commission erred in finding and concluding that plaintiff was acting as an employee of defendant Sorrell’s Farms and Ranches, Inc. at the time of his injury. Again, this is but another challenge to the employer-employee relationship and this assignment is overruled.
Defendants’ other arguments are redundant to the others we have discussed and they are rejected.
For the reasons stated, the award of the Commission is
Affirmed.
Judges Arnold and Parker concur.